In a claim, inter alia, to recover damages for malicious prosecution, abuse of process, and intentional infliction of emotional distress, the claimant appeals from an order of the Court of Claims (Waldon, *436J.), dated August 19, 2003, which granted the defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss the claim.
Ordered that the order is affirmed, with costs.
The complaint was properly dismissed for failing to state a cause of action since, under the facts alleged by the claimant, the doctrine of judicial immunity applies (see Alex-Mitchell: El v State of New York, 2 AD3d 549 [2003]; Swain v State of New York, 294 AD2d 956 [2002]; Sassower v Finnerty, 96 AD2d 585, 586 [1983]; Word v City of Mount Vernon, 65 AD2d 622 [1978]; see also Stump v Sparkman, 435 US 349, 356-357 [1978]).
The claimant’s remaining contentions are without merit. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ, concur.